CHILTON, J.
The petition for the writ of certiorari, which was exhibited in this case to the county judge, sets forth that this was an action of damages brought by the defendant in error, •who was plaintiff, and that the justice gave judgment against the •petitioner for the cost, &c. The proceeding must have been under the act of 1841, (Clay’s Dig. 858, \ 8,) which extends the jurisdiction of justices of the peace to all cases of damages, (except actions of slander) when the amount claimed does not exceed twenty dollars; for until the passage of that act, justices of the peace had no jurisdiction in such cases.—Cavender v. Funderburg, 9 Por. 460; Williams v. Hinton, 1 Ala. 297. The act of 1841, according to the construction placed upon it by this court (in Waddle v. Dumas, 13 Ala. 412,) allows an appeal in such cases only to the Circuit Court, and not to the County Court. It follows therefore, that the County Court had no jurisdiction of the case before us.
It is insisted however, by the counsel for the defendant in error, •that the objection to the jurisdiction must bo considered as waived, because the plaintiff in error submitted without raising such objection in the court below. This position would be right, if the County Court had appellate jurisdiction of the subject matter, but the law gives that court none, and the consent of parties cannot confer it in a matter which the law excludes.—Wyatt et al. v. Judge, et al. 7 Por. 37; 8 Por. 554; 3 McCord, 280; 1 N. & M. 192; 1 Bibb 263; Bouv. L. Dic. tit. Jurisdiction. It results that the judgment of the County Court must he set aside, and judgment here rendered dismissing the certiorari.